Citation Nr: 1110008	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-42 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from September 1987 to March 1988, November 1990 to June 1991 and February 2003 to January 2004.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.


FINDING OF FACT

The Veteran's sleep apnea is causally or etiologically related to his time in service.


CONCLUSION OF LAW

Service connection for sleep apnea is established.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for Sleep Apnea 

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prevail on the issue of service connection on the merits, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
The Veteran seeks entitlement to service connection for sleep apnea.  He asserts that he experienced symptoms of sleep apnea during service, and did not receive a diagnosis for the disorder until after active duty because his medical complaints were not followed up appropriately.    
	
Service records were reviewed.  A record dated May 2003 indicated the Veteran complained of a sore throat.  He was diagnosed with an upper respiratory infection; however, there was no diagnosis of sleep apnea during service.
      
Post-service records were reviewed.  A private sleep study conducted in November 2007 revealed the Veteran had obstructive sleep apnea.

Two statements from fellow service members were submitted in October 2008.  They stated that during their service with the Veteran, from February 2003 until June 2004, the observed that the Veteran snored very loudly and went to sick call several times with complaints of upper respiratory and sleeping problems.  The Veteran's wife also submitted a statement in December 2008, and reported that while in service, the Veteran complained to her that he was having difficulty sleeping and that he suffered from upper respiratory infections, sore throats, loud snoring, and constant severe headaches.

The Veteran's private physician submitted a statement in February 2009.  The physician stated the Veteran was a patient since October 2007, and he initially indicated that he suffered from upper respiratory infections, trouble sleeping, sore throat, loud snoring, and constant severe headaches during service.  The physician stated that those were classical symptoms of sleep apnea and he was referred for a sleep apnea study.  The private physician reported that the Veteran was diagnosed with obstructive sleep apnea in November 2007 and prescribed a constant positive airway pressure (CPAP) machine.  The physician stated that according to the Veteran's medical history, he did not have any conditions related with sleep apnea prior to his deployment, and therefore, the physician opined that the Veteran's sleep apnea is directly related to his time in service in 2003 and 2004.

The private physician wrote an additional statement in July 2009.  The physician reiterated the reported symptoms the Veteran had during service, including excessive snoring, frequent headaches in the morning, upper respiratory infections, trouble sleeping, and sore throat, and stated that these are classical symptoms and conditions of obstructive sleep apnea.  The physician stated that the Veteran was not diagnosed with sleep apnea during service because a complete medical assessment was never conducted and a sleep study never occurred, as it should have been done as early as 2003.  The physician stated that due to the lack of medical assets and the environment and working conditions the Veteran was exposed to, his medical condition worsened to the extent that today he is dependent on a CPAP machine.  Furthermore, the physician stated that the Veteran currently has a condition that the initial symptoms and problems were present during his military period of 2003 to 2004.

Service records indicate that in December 2009, separation from the National Guard was recommended due to severe obstructive sleep apnea requiring a CPAP machine.  

In January 2010, an additional private physician submitted a statement.  The physician indicated that the Veteran experienced sleep apnea symptoms during his time in service including loud and chronic snoring, episodes of gasping while sleeping, morning headaches, dry throats, irritability and depressed mood.  In addition, the physician stated that the Veteran was submitted to a great deal of stress while in Iraq, which the physician explained is another contributor to the anatomical factors that predispose the airway to collapse.  The physician stated that it is clear the Veteran did not have any symptom of obstructive sleep apnea before active service, and it was while at service that he started to develop them.

The Veteran was afforded a VA examination in March 2010.  He reported symptoms beginning in 2003 to 2004.  He stated that he deployed to Kuwait, where he developed a severe throat infection in which he started suffering from persistently enlarged tonsils.  He stated that at that time, his fellow soldiers complained of his severe loud snoring and episodes of choking while sleeping.  The Veteran stated that he visited sick call, where he was diagnosed and treated for an upper respiratory infection.  The VA examiner diagnosed the Veteran with obstructive sleep apnea.  The examiner stated that the issue of whether his sleep apnea was related to service could not be resolved without resorting to mere speculation.  The examiner stated that although the Veteran alleges symptoms of sleep apnea during active service, the claims folder and medical records were silent regarding specific and important signs and symptoms of sleep apnea during service and during the period post-service from 2004 to 2007.  The examiner noted the long gap between service, and a diagnosis, and stated that although the Veteran was seen in service for an upper respiratory infection with post-nasal drip, there was no evidence of reported snoring, disordered sleep breathing, or unrestorative sleep.  The examiner stated that the symptoms reported at the time by the Veteran fail to suggest sleep apnea.  No other comments regarding the diagnosis were made.  

Opinions like this, which can only make the necessary connection between the current disorder and the Veteran's military service by resorting to mere speculation, amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).  Additionally, while the lay statements in this case were reportedly read by the examiner, they were not considered by her when her findings were reported.

The Board has considered the Veteran's arguments in support of his assertions that he suffers from sleep apnea, and that this condition is related to his service.  The Veteran has submitted statements asserting that his sleep apnea is a result of his time in service and that he experienced symptoms during service.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Veteran is also competent to report a contemporaneous medical diagnosis and the Veteran is competent in describing symptoms that support a later diagnosis by a medical professional.

The Board finds that service connection for sleep apnea is warranted.  In view of the totality of the evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current sleep apnea is etiologically related to his military service.  While the VA medical opinion is essentially negative and against the claim, it is also noted that the Veteran and lay statements were not considered.  
Tithe Veteran also submitted medical opinions from two different physicians linking his sleep apnea to service.  Upon resolution of every reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for sleep apnea.  




(Continued on next page)


ORDER

Service connection for sleep apnea is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


